DETAILED ACTION
The following Final Office Action is in response to Applicant communication dated 04/19/2022.

Status of Claims
Applicant’s amendment amended claims 1, 2, 8, 10, 11, 15, and 16. Claims 27-31 are added. Claims 1-2, 7-11, 15-16, and 21-31 are currently pending and have been rejected as follows.

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-2, 7-11, 15-16, and 21-26 is maintained. 
	 
Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive.
Trim et al. - 16/383,779 
Step 2A, Prong 2: 
Multi-Step Methodology 
Applicant argues that “Accordingly, illustrative embodiments provide one or more technical solutions that overcome a technical problem with identifying risks in a supply chain consisting of a large number of entities with complex relationships. As a result, these one or more technical solutions to a technical problem of supply chain management provide a technical effect and practical application in the field of supply chain risk management by providing supply chain insights into potential disruptions and problems in the supply chain before the disruptions or problems impact business and taking the appropriate mitigation action steps.” (Remarks P. 15). This argument is unpersuasive. The problem of “with identifying risks in a supply chain consisting of a large number of entities with complex relationships” is a business problem and “by providing supply chain insights into potential disruptions and problems in the supply chain before the disruptions or problems impact business and taking the appropriate mitigation action steps” is a business solution and the claims are not directed to a technical solution to a technical problem. 

Automatic Updating 
Applicant argues that “The claimed supply chain risk management knowledge base automatic 'updating' is not mere data 'gathering' since an actual 'knowledge base' …is itself automatically updated as the computer obtains new supply chain data corresponding to the supply chain from the plurality of different supply chain data sources. Such automatic updating of the knowledge base advantageously ensures that any new supply chain data is properly taken into consideration when generating the workflow for the supply chain - and therefore integrates the alleged judicial exception of 'mathematical concepts', 'certain methods of organizing human activity', and 'mental process' into a practical application.” (Remarks P. 15). This argument is unpersuasive, “automatically” updating a knowledge base [comprising a database] of data is at most merely the use of a computer to collect data from multiple sources [over a network] and store the collected data, updating being merely additional collection and storage, and thus still merely insignificant extra-solution activity, e.g. data gathering, and fails to integrate the recited abstract idea into a practical application (noting MPEP 2106.05(g) examples of mere data gathering include: “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;”)

Generating Weighted Decision Matrix 
Applicant argues that the weighted decision matrix integrate the alleged judicial exception into a practical application because does not fall within one of the abstract idea groupings (Remarks P. 16). This argument is unpersuasive. The weighted decision matrix is merely a table of values for evaluation and judgement, e.g. scoring and decision-making, of comparisons/ranking of supply chain scenarios or options, e.g. see Fig. 4, Spec: 76, 71: “Weighted decision matrix 400 is a weight table for making decisions regarding risk to a supply chain.”, and thus is clearly part of the abstract idea falling well-within the categories of abstract idea and is not an additional element under step 2A prong 2. 


Generating Workflow 
Applicant argues that the workflow generation does not fall within one of the abstract idea groupings and thus integrates the abstract idea into a practical application (Remarks P. 17). This argument is unpersuasive. Workflow1 generation is a long standing business practice/activity and is merely the definition of a sequence of tasks/actions to be performed by business entities/human beings and thus is part of the abstract idea itself falling well-within the category of certain methods of organizing human activity and/or mental processes and is not an additional element under step 2A prong 2. The mere use of a general purpose computer to generate the workflow is merely use of the computer as a tool to apply the abstract idea and thus fails to integrate the abstract idea into a practical application. 

Computer-Based Performing A Mitigation Step 
Applicant argues that "automatically performing, by the computer responsive to 
determining that the supply chain risk is greater than a defined risk threshold level, one or more mitigation steps to reduce the supply chain risk" does not fall within one of the abstract idea groupings and thus integrates the judicial exception into a practical application (Remarks P. 17). This argument is unpersuasive. The “performing…responsive to determining that the supply chain risk is greater than a defined risk threshold level, one or more mitigation steps to reduce the supply chain risk” is part of the abstract idea itself. Specifically the claimed limitation clearly recites data evaluations or judgements, i.e. determining that risk is greater than a threshold, and in response performing steps, e.g. manual activities such as ordering more inventory, to “mitigate risk” and thus clearly falls well within certain methods of organizing human activity and/or mental processes. The “automatic” performance of risk mitigation steps, that are otherwise abstract, by a “computer” is merely the use of a general purpose computer as a tool to “apply” the abstract idea and thus fails to integrate the recited abstract idea into a practical application (e.g. see MPEP 2106.05(f); and MPEP 2106.05(a): “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:… iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);”).

Geotagging 
Applicant’s argument that “Claim 1 has also been amended to further emphasize the integrated practical application provided by the features of such claim by the recitation of the claimed 'geotagging' action. These claimed features are not a part of any 'mathematical concept', a 'certain method ofTrim et al. - 16/383,779 organizing human activities', or a 'mental process' - and therefore these claimed features integrate the alleged 'mathematical concept', 'certain method of organizing human activities', and 'mental process' judicial exception into a practical application. Therefore, Claim 1 is shown to be statutory per Alice/Mayo Step 2A, Prong 2.” (Remarks P. 17). This argument is unpersuasive. The geotagging is part of the abstract idea itself and not an additional element under step 2A prong 2. “geotagging” is merely a data evaluation and judgement or opinion, e.g. a mere labeling of data, and thus is clearly a mental process and/or is also part of the supply chain data analysis used in order to identify supply chain risks and generate the workflow and thus is also part of the abstract idea falling within the category of certain methods of organizing human activity. 

Claim 7 
Applicant argues that "integrating, geotagging, and classifying global events that affect the supply chain from a plurality of global news sources on a Likert disruption scale" does not fall within one of the abstract idea groupings and thus integrates the judicial exception into a practical application (Remarks P. 18). This argument is unpersuasive. The aforementioned limitation is part of the abstract idea itself and not an additional element under step 2A – prong 2. The integrating, geotagging, and classifying global events on a Likert disruption scale includes mere data evaluation and labeling including classifying/rating the severity of these events on a Likert disruption scale, e.g. see Spec: 37-38, and therefore clearly recites an abstract idea. The aforementioned elements being part of the supply chain risk analysis and mitigation and thus falls well-within the category of certain methods of organizing human activity and further includes mere data observations, evaluations, judgements, and opinions capable of being performed mentally or with the aid of pen and paper as part of mental processes. 

Claim 8 
Applicant argues that "generating the probabilistic decision-making path regarding quantitative uncertainty, cost uncertainty, and quality uncertainty for the workflow of the supply chain based on information in the weighted decision matrix and a Likert disruption scale corresponding to the supply chain" does not fall within one of the abstract idea groupings and thus integrates the judicial exception into a practical application (Remarks P. 18). This argument is unpersuasive. The “probabilistic decision-making path” is part of the abstract idea and not an additional element under Step 2A prong 2 because it is merely the generation of supply chain management decision(s) based on the various data evaluations relating to the supply chain risk and uncertainty, e.g. Fig. 4 showing “412” is the resulting decision(s)/“path” through the matrix, i.e. the selection or decision of the “trip(s)” to use based on the weighting and scoring of the criteria (also Spec: [0076], [0036]; [0060]: These complex relationships determine probabilistic decision-making paths through a weighted decision matrix for next-best-action recommendations.). In other words, the generation of the “path” based on the various supply chain data evaluations, including uncertainty considerations and the Likert disruption scale (e.g. numerical measurement/rating of disruption/risk to the supply chain Spec: [0038]), is part of the management of the supply chain and risk mitigation as well as merely a mental decision or judgement based on data observations and evaluation and thus falls well-within the categories of certain methods of organizing human activity and mental processes. 

Claim 9 
Applicant argues that "estimating the supply chain risk based on the probabilistic decision- making path through the weighted decision matrix and a classification of an event corresponding to the supply chain" does not fall within one of the abstract idea groupings and thus integrates the judicial exception into a practical application (Remarks P. 18). This argument is unpersuasive. The estimation of supply chain risk is part of the abstract idea and not an additional element under Step 2A prong 2 because it is part of the supply chain management and risk mitigation as well as merely a data evaluation or judgement capable of being performed mentally and thus still falls well within the categories of certain methods of organizing human activity and mental processes. 

Claim 21 
Applicant argues that "wherein performing the one or more mitigation steps comprises one or more of: automatically ordering parts in response to determining that a part storage exists in inventory; automatically ordering parts from another supplier in response to receiving an indication from a current supplier that the supplier will not be able to meet demand; and automatically stopping production of parts in response to cancelled orders from part consumers due to defects" does not fall within one of the abstract idea groupings and thus integrates the judicial exception into a practical application (Remarks P. 19). This argument is unpersuasive. As explained further in the rejection, the mitigation actions are merely the decision(s) and instruction(s) in response to the risk analysis which are traditionally performed as a part of manual processes and/or human/business activity in managing the supply chain and mitigating risk, e.g. a user can provide instruction or request to order more inventory from a supplier, and the mere recitation that the actions are “automatically” performed by the computer is the use of a general purpose computer as a tool to automate activities that are otherwise abstract and thus does not take the claimed limitation out of the abstract idea groupings.

Step 2B: 
Applicant’s Step 2B arguments with respect to “Multi-Step Methodology” (Remarks P. 19) are
unpersuasive for the same reasons as described above with respect to Step 2A prong 2. 
Automatic Updating 
Applicant argues that “the knowledge-based updating is performed automatically by the computer as the computer obtains new supply chain data corresponding to the supply chain from the plurality of different supply chain data sources via the network - which provides significantly more than a mere storing and retrieving information from memory or electronic recordkeeping.” (Remarks P. 20). This argument is unpersuasive. Receiving and storing data in a database by a computer and “updating” such data by retrieving and storing additional data by the computer is still merely the use of a computer as a tool to “apply” the abstract idea and/or is merely insignificant extra-solution activity, e.g. data gathering, finding the storage and retrieval of information and updating that storage and retrieval by a computer is conventional activity as evidenced by MPEP 2106.05(d)(II), e.g.: “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);”. 

Generating Weighted Decision Matrix 
Applicant argues that “This weighted decision matrix generation is not well-understood, routine, conventional - and therefore these claimed features provide significantly more than the alleged judicial exceptions” (Remarks P. 20). This argument is unpersuasive. As explained above the weighted decision matrix including the weighting, rating, and scoring of concepts and criteria is part of the abstract idea itself and not an additional element under step 2B. Conventionality, or the lack thereof, is a consideration for determining whether the additional elements amount to significantly more and any unconventionality of the abstract idea itself does not render the claim any less abstract. Finding that “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions” (MPEP 2106.04(I)). 

Generating Workflow 
Applicant argues that "generating, by the computer, the workflow for the supply chain using the probabilistic decision-making path through the weighted decision matrix" is not well-understood, routine, conventional - and therefore these claimed features provide significantly more than the alleged judicial exceptions” (Remarks P. 21). This argument is unpersuasive. As explained above with respect to Step 2A prong 2, the generation of the workflow is part of the abstract idea and not an additional element under prong 2 or Step 2B and the mere use of the “computer” to apply the abstract idea is similarly insufficient to amount to significantly more under Step 2B. 

Computer-Based Performing A Mitigation Step 
Applicant argues that "automatically performing, by the computer responsive to 
determining that the supply chain risk is greater than a defined risk threshold level, one or more mitigation steps to reduce the supply chain risk" is not well-understood, routine, conventional - and therefore these claimed features provide significantly more than the alleged judicial exceptions” (Remarks P. 21). This argument is unpersuasive. As explained above with respect to Step 2A prong 2, the “performing… responsive to determining that the supply chain risk is greater than a defined risk threshold level, one or more mitigation steps to reduce the supply chain risk” is part of the abstract idea and not an additional element under Prong 2 or Step 2B and the mere use of a “computer” to “automatically” perform the mitigation step(s) merely amounts to use of a general purpose computer as a tool to apply the abstract idea and thus is similarly insufficient to necessitate a conclusion that the claim amounts to significantly more under Step 2B. 

Geotagging 
Applicant asserts that “Claim 1 has also been amended to further emphasize the integrated practical application provided by the features of such claim by the recitation of the claimed 'geotagging' action.” Which are not well-understood, routine, conventional - and therefore these claimed features provide significantly more” (Remarks P. 21). This argument is unpersuasive. The “geotagging” is part of the abstract idea itself as described above with respect to Step 2A Prong 2 and thus is also not an additional element considered under step 2B. 

Claim 7 
Applicant argues that "integrating, geotagging, and classifying global events that affect the supply chain from a plurality of global news sources on a Likert disruption scale" are not well-understood, routine, conventional - and therefore these claimed features provide significantly more” (Remarks P. 22). This argument is unpersuasive. The aforementioned limitation is part of the abstract idea itself as described above with respect to Step 2A Prong 2 and thus is also not an additional element considered under step 2B. 

Claim 8 
Applicant argues that "generating the probabilistic decision-making path regarding quantitative uncertainty, cost uncertainty, and quality uncertainty for the workflow of the supply chain based on information in the weighted decision matrix and a Likert disruption scale corresponding to the supply chain" are not well- understood, routine, conventional - and therefore these claimed features provide significantly more” (Remarks P. 22). This argument is unpersuasive. The aforementioned limitation is part of the abstract idea itself as described with respect to Step 2A Prong 2 and thus is also not an additional element considered under step 2B.
Trim et al. - 16/383,779 
Claim 9 
Applicant argues that "estimating the supply chain risk based on the probabilistic decision- making path through the weighted decision matrix and a classification of an event corresponding to the supply chain" are not well-understood, routine, conventional - and therefore these claimed features provide significantly more” (Remarks P. 23). This argument is unpersuasive. The aforementioned limitation is part of the abstract idea itself as described above with respect to Step 2A Prong 2 and thus is also not an additional element considered under step 2B. 

Claim 21 
Applicant argues that "wherein performing the one or more mitigation steps comprises one or more of: automatically ordering parts in response to determining that a part storage exists in inventory; automatically ordering parts from another supplier in response to receiving an indication from a current supplier that the supplier will not be able to meet demand; and automatically stopping production of parts in response to cancelled orders from part consumers due to defects" are not well-understood, routine, conventional - and therefore these claimed features provide significantly more” (Remarks P. 23). This argument is unpersuasive. The performing of one or more mitigation steps based on the various determinations/evaluations is part of the abstract idea itself as described above with respect to Step 2A Prong 2 and thus is also not an additional element considered under step 2B. The performing of these actions “automatically” by a computer is found to amount to merely use of a general purpose computer to “apply” the abstract idea and thus similarly fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea under Step 2B. 

Streamlined Analysis 
Applicant argues that under the streamlined analysis claims 7, 8, 9, 21, and 24 (and similar claims 22, 23, 25, 26, 30, 31) recite additional features that do not seek to tie-up the judicial exception and thus are eligible (Remarks P. 23-25). This argument is unpersuasive. The full eligibility analysis is applied for all claims and the features of each claim are addressed using the two part framework which results in a conclusion of ineligibility as outlined in the rejection below.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-11, 15-16, and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, system, and computer program product for generating a supply chain knowledge base, i.e. aggregating data regarding a supply chain, based on identified relations between supply chain entities, and based on the knowledge base generating a workflow for the supply chain based on a probabilistic decision-making path that reduces supply chain risk and performing mitigation actions based on supply chain risk levels, i.e. estimating and mitigating supply chain risk based on identified relationships between entities of a supply chain (e.g. Spec: [0003]-[0004]; [0053]: Illustrative embodiments then utilize the weighted decision matrix to generate a probabilistic decision-making path through the weighted decision matrix to reduce risk for a workflow of that particular supply chain.; [0036]: Probabilistic decision making path 234 represents the most efficient way through weighted decision matrix 232. Supply chain risk manager 218 utilizes probabilistic decision-making path 234 to understand the relationships between the concepts and criteria to generate a workflow for the supply chain.). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-2, 7-9, 21, and 24, 27),“system” (claims 10-11, 22, 25, 28, and 30), and “computer program product comprising a computer readable storage medium…” (Spec: [0013]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”) (claims 15-16, 23, 26, 29, and 31).
Step 2A – Prong 1: Claims 1-2, 7-11, 15-16, and 21-31 are found to recite limitations that set forth the abstract idea(s), namely in representative independent claims 1, 10, and 15:
…generating the supply chain risk management knowledge base that includes the dynamic relations between the linked supply chain entities that are (1) linked to the supply chain and (2) contribute to the supply chain risk of the supply chain based on the data corresponding to the supply chain…; (Examiner notes that the BRI of “knowledge base” includes a “collection of information about a particular subject”2, e.g. including determining/generating an ontology, taxonomy, or other hierarchical chart of the relationships between supply chain entities, used to analyze and determine supply chain risk and thus is part of the abstract idea)
…extracting… features of the supply chain from information in the supply chain risk management knowledge base…that includes the dynamic relations between the linked supply chain entities that contribute to the supply chain risk based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources…; (noting that the broadest reasonable interpretation of “knowledge base” is a dataset3 and the “extracting” when recited at a high level of generality is an observation and/or evaluation of the dataset capable of being performed mentally noting that the courts have found extracting/parsing to be an abstract idea, MPEP 2106.04(a)(2)(III)(C): “Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”);
Finding…a clustering approach having a highest score based on the features of the supply chain extracted from the information in the supply chain risk management knowledge base… that includes the dynamic relations between the linked supply chain entities that contribute to the supply chain risk based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources…; 
Clustering…the features of the supply chain using the clustering approach having the highest score to form feature clusters, wherein the feature clusters represent a plurality of different clusters of the features; 
Identifying …concepts and criteria corresponding to the supply chain based on  the feature clusters formed by clustering the features of the supply chain using the clustering approach having the highest score, wherein the concepts and criteria corresponding to the supply chain are identified in the feature clusters formed using the clustering approach having a highest score based on features extracted from the information in the supply chain risk management knowledge base …that includes the dynamic relations between the linked supply chain entities that contribute to the supply chain risk based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources…; (noting that when recited at a high-level of generality the identifying including “extracting” is an abstract idea including at least a mental process such as an observation of data capable of being performed mentally and/or using pen & paper (MPEP 2106.04(a)(2)(III)(C): “Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.” And (D): “Examples of product claims reciting mental processes include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356;”); 
Generating… a weighted decision matrix based on concepts and criteria corresponding to the supply chain that are identified based on the feature clusters formed by clustering the features of the supply chain using the clustering approach having the highest score, wherein generating the weighted decision matrix comprises (i) generating  weight and a rating for each criteria of each concept within the weighted decision matrix… and (ii) generating a score for the each criteria based on the weight and the rating generated for the each criteria; 
Identifying…disruption events corresponding to the supply chain; 
Geotagging…a geographic location that corresponds to a location of a given disruption event to each of the disruption events corresponding to the supply chain as a supply chain entity link and risk assessment indicator, wherein a given supply chain entity link links a given disruption event of the disruption events to a given entity in the supply chain; 
Generating… a probabilistic decision-making path through the weighted decision matrix for a workflow of the supply chain that reduces the supply chain risk, wherein the probabilistic decision-making path is generated based on the weighted decision matrix generated based on the concepts and criteria corresponding to the supply chain identified based on the information extracted from the supply chain risk management knowledge base …that includes the dynamic relations between the linked supply chain entities that contribute to the supply chain risk based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources…;
Generating…the workflow for the supply chain using the probabilistic decision-making path through the weighted decision matrix; 
… performing…responsive to determining that the supply chain risk is greater than a defined risk threshold level, one or more mitigation steps to reduce the supply chain risk. (Finding that the mitigation steps include at least ordering parts/inventory to meet demand in the supply chain, (see claims 21-23), which is further part of the abstract idea including at least “Certain methods of organizing human activity”, including risk mitigation and/or commercial or business interactions and/or relations, noting that the BRI of the “ordering” of parts is merely a decision and/or instruction made responsive to an evaluation/determination traditionally performed as a part of manual processes and/or human/business activity) 
Dependent claims 2, 7-9, 11, 16, and 21-31 recite the same or similar abstract idea(s) as independent claims 1, 10, and 15 with a further narrowing of the abstract idea(s) to additional analyses, e.g. evaluations and/or judgements, and mathematical calculations performed as part of the abstract idea and/or recite mere data characterization including:  
In claims 2, 11, and 16: wherein the disruption events corresponding to the supply chain are identified using a Likert disruption scale that classifies global events received from a plurality of news sources;
In claims 7, 30, and 31: integrating, geotagging, and classifying global events that affect the supply chain from a plurality of global news sources on a Likert disruption scale.  
In claim 8: generating the probabilistic decision-making path regarding quantitative uncertainty, cost uncertainty, and quality uncertainty for the workflow of the supply chain based on information in the weighted decision matrix and a Likert disruption scale corresponding to the supply chain, wherein the quantitative uncertainty is an uncertainty regarding a quantity of a product which will have an impact on supply chain operations, the cost uncertainty is an uncertainty regarding cost of the product, and the quality uncertainty is an uncertainty regarding a quality of the product. 
In claim 9: estimating the supply chain risk based on the probabilistic decision-making path through the weighted decision matrix and a classification of an event corresponding to the supply chain.
In claims 21-23: wherein performing the one or more mitigation steps comprises one or more of: …ordering parts in Page 6 of 14 Sun et al. - 16/050,491response to determining that a part storage exists in inventory;… ordering parts from another supplier in response to receiving an indication from a current supplier that the supplier will not be able to meet demand; and …stopping production of parts in response to cancelled orders from part consumers due to defects. 
In claims 24-26: wherein the step of finding the clustering approach having the highest score comprises: finding, in a first pass, a combination of variables having the highest Pseudo Statistic value; and finding, in a second pass responsive to the first pass, the best number of clusters based on the clusters having the highest Approximate Expected Over-All R-Squared value. (Noting that the steps of “finding” are further part of the abstract idea because they include an evaluation or mathematical calculation and thus fall well within at least Mental Processes and/or Mathematical Concepts, noting the Specification describes the “two-pass approach” is performed by finding/determining the number of variables and clusters used in an algorithm/model that results in maximizing the calculated statistical values when the algorithm is run: [0065]: The idea is to find a variable combination that maximizes the Pseudo F Statistic value once illustrative embodiments selected the minimum number of variables. After illustrative embodiments find the variable combination that maximizes the Pseudo F Statistic value, illustrative embodiments then find the most appropriate number of clusters. The second pass iterates through the number of possible clusters while running the clustering algorithm and tracking the Approximate Expected Over-all R-Squared value. The Approximate Expected Over-all R-Squared value is the "percent of variance explained" by the model. The idea is to maximize the Approximate Expected Over-all R-Squared value by the omission of as many feature variables as possible. The highest Approximate Expected Over-all R-Squared value represents the best possible number of clusters)
In claims 27-29: generating a total score for each concept by adding individual scores for the each criteria of each respective concept, wherein at least one of the concepts is a transportation trip for shipping a product pursuant to the supply chain; and ranking the each concept based on the total score for the each concept.  
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed generating of a supply chain knowledge base for use in determining and generating a supply chain workflow and mitigating supply chain risk, achieved using the various data evaluations and mathematical calculations as indicated above, is found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims clearly recite limitations directed to mathematical concepts including estimating risk based on a “probabilistic decision-making path” through a “weighted decision matrix” which is generated according to mathematical relationships, calculations, and/or formulas of “generating”/calculating weights, ratings, and scores for concepts and criteria in the weighted decision matrix (e.g. Spec: [0064]: rate the concepts before calculating the weights of the corresponding criteria in the weighted decision matrix.; [0071]: Weighted decision matrix 400 is a weight table for making decisions regarding risk to a supply chain.) based on “clustering”4 the concepts and criteria (e.g. Spec: Fig. 4; [0033]: Further, supply chain risk manager 218 clusters the extracted features using a clustering function, such as, for example, a K-means clustering algorithm or an artificial neural network, to form feature clusters 228. Feature clusters 228 represent a plurality of different clusters of features and each feature cluster is a separate dataset comprised of a set of elements.) using a “highest scoring” clustering approach by “finding”/determining the number of variables and clusters used in an algorithm/model that results in maximizing the calculated statistical values when the algorithm is run (i.e. through mathematical calculations and evaluations of statistical values; e.g. Spec: [0063]; [0065]: The idea is to find a variable combination that maximizes the Pseudo F Statistic value once illustrative embodiments selected the minimum number of variables. After illustrative embodiments find the variable combination that maximizes the Pseudo F Statistic value, illustrative embodiments then find the most appropriate number of clusters. The second pass iterates through the number of possible clusters while running the clustering algorithm and tracking the Approximate Expected Over-all R-Squared value. The Approximate Expected Over-all R-Squared value is the "percent of variance explained" by the model. The idea is to maximize the Approximate Expected Over-all R-Squared value by the omission of as many feature variables as possible. The highest Approximate Expected Over-all R-Squared value represents the best possible number of clusters); 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the limitations identified above are directed to estimating and mitigating of supply chain risk including generating a workflow for the supply chain and making mitigation decisions/actions to manage the supply chain and minimize risk, including “ordering parts” or “stopping production” (dependent claims 21-23), which is a fundamental economic principle or practice, i.e. mitigating risk, and/or is part of commercial interactions including sales activities or behaviors or business relations in the management and implementation of a supply chain; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the limitations identified above include data evaluations and/or judgements, including the mathematical calculations or relationships as described above, capable of being performed mentally and/or using pen and paper, e.g. including the steps of “generating” of a knowledge base and probabilistic decision making path, workflow for the supply chain, weighted decision matrix (Spec: [0071]: Weighted decision matrix 400 is a weight table for making decisions regarding risk to a supply chain.), generating scores, rankings, etc.
Step 2A – Prong 2: Claims 1-2, 7-11, 15-16, and 21-31 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A computer-implemented method for …that comprises a database…” (claim 1 [dependent claims 2, 7-9, 21, 24, 27]), “A computer system for… that comprises a database…comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to” (claims 10 [dependent claims 11, 22, 25, 28, 30]), and “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for…that comprises a database…comprising:” (claim 15 [dependent claims 16, 23, 26, 29, 31]) for “automatically” performing the claimed method steps “by a computer” (Claims 1-2, 7-11, 15-16, and 21-31) that are otherwise part of the abstract idea, the aforementioned elements are found merely to amount to generic computer components (Applicant Specification: at least Fig. 1-2; [0021]-[0029]) used to apply the abstract idea on a general purpose computer, i.e. used as a tool to “automate” an otherwise abstract idea, (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application;
Examiner finds that under the broadest reasonable interpretation the “generating… a supply chain risk management knowledge base” is part of the abstract idea as explained above, being merely the generating of a collection of information, e.g. including the drawing of a hierarchical chart of relationships between entities, however as now recited in the intended use set forth in the preamble the supply chain risk management knowledge base “comprises a database” (claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-31]) and thus even assuming arguendo that “generating…the supply chain risk management knowledge base” is to be considered an additional element under step 2A prong 2, such generating of a knowledge base that “comprises a database” at most amounts to storing information on a general purpose computer and thus is merely the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or is merely part of insignificant extra-solution activity, e.g. data gathering activity (MPEP 2106.05(g)) and thus the recited generating and updating automatically by a computer a knowledge base that “comprises a database” fails to integrate the recited abstract idea into a practical application;
“retrieving, by a computer via a network, data corresponding to a supply chain from a plurality of different supply chain data sources” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-31]) and performing steps of the supply chain data and risk analysis based on data “retrieved from the plurality of different supply chain data sources by the computer via the network” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-31]) however the aforementioned element(s) merely about to insignificant extra-solution activity, e.g. pre-solution data gathering (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application;
“automatically updating, by the computer via the network, the supply chain risk management knowledge base as the computer obtains new supply chain data corresponding to the supply chain from the plurality of different supply chain data sources via the network; “ (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-31]), however the “automatically” updating “by the computer” of the knowledge base based on new data received “via the network” merely amounts to insignificant extra-solution activity, e.g. data gathering activity, including sending and receiving data over a network and/or storing and retrieving data in memory, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g)).
“(i) generating  weight and a rating for each criteria of each concept within the weighted decision matrix using machine learning” (bold emphasis added), however the aforementioned use of generic “machine learning” merely amounts to use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or is merely an attempt at limiting the abstract idea to a particular field of use/technological environment (MPEP 2106.05(h)) and thus fails to integrate the recited abstract idea into a practical application. 
Step 2B: Claims 1-2, 7-11, 15-16, and 21-31 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)), including limiting the abstract idea to a particular technological environment/field of use of using generic ML to perform the data calculations and analysis (MPEP 2106.05(h)),  and performs insignificant extra-solution activity including data gathering, i.e. “retrieving, by a computer via a network, data corresponding to a supply chain from a plurality of different supply chain data sources” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]), generating/storing the knowledge base in a “database” (claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-31]), performing the steps of the method for  supply chain data evaluations and risk analysis based on data “retrieved from the plurality of different supply chain data sources by the computer via the network” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]) and “automatically updating, by the computer via the network, the supply chain risk management knowledge base as the computer obtains new supply chain data corresponding to the supply chain from the plurality of different supply chain data sources via the network” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]), (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to estimating and mitigating supply chain risk and generating a supply chain workflow based on identified relations between entities that contribute to the supply chain and identified concepts and criteria extracted from information about the supply chain. 
Claims 1-2, 7-11, 15-16, and 21-31 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHELBY A TURNER/            Primary Examiner, Art Unit 3624                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g. https://www.merriam-webster.com/dictionary/workflow : the sequence of steps involved in moving from the beginning to the end of a working process
        2 https://dictionary.cambridge.org/us/dictionary/english/knowledge-base
        3 Cambridge Dictionary https://dictionary.cambridge.org/us/dictionary/english/knowledge-base : Knowledge base: “a collection of information about a particular subject:”
        4 E.g. “Cluster Analysis.” Wikipedia, 06 April 2019, https://en.wikipedia.org/w/index.php?diff=891240974&oldid=891019624&title=Cluster_analysis : “Cluster analysis itself is not one specific algorithm, but the general task to be solved. It can be achieved by various algorithms that differ significantly in their understanding of what constitutes a cluster and how to efficiently find them. Popular notions of clusters include groups with small distances between cluster members, dense areas of the data space, intervals or particular statistical distributions. Clustering can therefore be formulated as a multi-objective optimization problem. The appropriate clustering algorithm and parameter settings (including parameters such as the distance function to use, a density threshold or the number of expected clusters) depend on the individual data set and intended use of the results. Cluster analysis as such is not an automatic task, but an iterative process of knowledge discovery or interactive multi-objective optimization that involves trial and failure. It is often necessary to modify data preprocessing and model parameters until the result achieves the desired properties.”